FILE COPY




                                  CAUSE NO. 12-15-00155-CR
                                  CAUSE NO. 12-15-00156-CR

                                IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


KENDRIC DARNELL CROWDER,                      }       APPEALED FROM COUNTY COURT
APPELLANT

V.                                            }       AT LAW NO 2 IN AND FOR

THE STATE OF TEXAS,                           }       SMITH COUNTY, TEXAS
APPELLEE
                                             ORDER
       Came on for review the status of the instant appeals, and the same having been
considered, it appears that Appellant is not currently represented by counsel.
       On May 8, 2015, the Docketing Statement was due to be filed. TEX. R. APP. P. 32.2. On
June 9, 2015, this Court notified Appellant that a Docketing Statement was to be filed and gave
him until June 19, 2015, to file it. Thereafter, when no Docketing Statement was filed, Appellant
was again notified on June 22, 2015, that the Docketing Statement was past due and was given
until July 2, 2015, to file a Docketing Statement. As of the date of this Order, no satisfactory
response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Randall L. Rogers,
Judge of the County Court at Law No 2 of Smith County, shall immediately conduct a hearing to
determine the cause of Appellant’s failure to file the Docketing Statement and whether the
Appellant has abandoned the appeals.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
                                                                                         FILE COPY




       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before August 6, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 7th day
of July 2015, A.D.
                                                     CATHY S. LUSK, CLERK
                                                     12TH COURT OF APPEALS


                                                     By: ________________________________
                                                     Katrina McClenny, Chief Deputy Clerk